DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-14 are rejected under 35 U.S.C. 101.
Claims 1-14 are objected to.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 1:
Step 1: 
It recites a method for characterizing IGBT module aging which is within one of the 4 statutory categories (process, machine, manufacture, or composition of matter).
Step 2a) Prong One:

It recites establishing a life prediction model and performing one life prediction in each power cycle based on the life prediction model wherein the life prediction model is constructed using mathematical operations and mathematical operations are abstract ideas. 
It recites a reciprocal of a predicted life corresponding to each power cycle and adding them which are mathematical operations, and mathematical operations are abstract idea.
Step 2a) Prong Two:
Although it recites measuring a data of a chip junction temperature and recording the junction temperature fluctuation and the average junction temperature, they are pre-solution activities which is used to collect data for further use.
Measuring the data and recording the junction temperature fluctuation and the average junction temperature do not integrate such abstract ideas (the mathematical operations) into a practical application.
Step 2b)
When considering the claim as a whole, it does not amount to significantly more than judicial exception. There are no additional elements recited in the claim beyond the abstract ideas.
Regarding claim 2, it claims mathematical operation which is abstract idea.
Regarding claim 3, it is pre-solution activities; therefore, they are analogously rejected as in in claim 1 where they do not recite additional elements that integrate the claimed abstract ideas into a practical application.
Regarding claims 4-5, they claim mathematical operations which are abstract ideas.
Regarding claims 10-14, they recite processor and computer-readable storage medium wherein using the.
Using the processor to process the collected data measurements stored in computer-readable storage medium does not integrate such abstract ideas (the mathematical functions) into a practical application.
When considering the claim as a whole, it does not amount to significantly more than judicial exception. There are no additional elements recited in the claim beyond the abstract ideas.
Regarding claims 10-14, they require the limitation “non-transitory” as directed to the computer-readable storage medium.
Regarding claim 6,
Step 1: 
It recites a system for characterizing IGBT module aging which is within one of the 4 statutory categories (process, machine, manufacture, or composition of matter).
Step 2a) Prong One:
It recites a life prediction model and perform one life prediction in each power cycle based on the life prediction model wherein the life prediction model is constructed using mathematical operations, and mathematical functions are abstract ideas.
It recites take a reciprocal of a predicted life corresponding to each power cycle and add them which are mathematical operations, and mathematical functions are abstract ideas.
Step 2a) Prong Two:
Although it recites a system having a measuring module and a recording module, they perform pre-solution activities which is used to collect data measurements for further use.
Although it recites the system having multiple modules, such system may be a generic computer system and the modules may be generic components such as a processors and a memory components. 
Using the processors of the processing system to process the collected data measurements stored in memory to compute a SOC and a SOH does not integrate such abstract ideas (the mathematical functions) into a practical application.
Step 2b)
When considering the claim as a whole, it does not amount to significantly more than judicial exception. There are no additional elements recited in the claim beyond the abstract ideas.
Regarding claims 7-9, they claim mathematical operations which are abstract ideas.
Allowable Subject Matter
Claims 1-5 and 10-14 are objected to as being dependent upon a 35 U.S.C. 101 rejection, but would be allowable if the 35 U.S.C. 101 rejection of claims 1-5 and 10-14 are properly overcome without broadening the scopes of claims 1-5 and 10-14. It is because the combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 1, particularly the claim limitation of “taking a reciprocal of a predicted life corresponding to each power cycle and adding them to obtain an aging characteristic parameter of the IGBT module; therefore, claim 1 contains allowable subject matter, as are its dependent claims 2-5 and 10-14.
Claims 6-9 are objected to as being dependent upon a 35 U.S.C. 101 rejection, but would be allowable if the 35 U.S.C. 101 rejection of claims 6-9 are properly overcome without broadening the scopes of claims 6-9. It is because the combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 6, particularly the claim limitation of “take a reciprocal of a predicted life corresponding to each power cycle and add them to obtain an aging characteristic parameter of the IGBT module; therefore, claim 6 contains allowable subject matter, as are its dependent claims 7-9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US 2018/0284181) teaches an on-line health monument device and an on-line health management method for an insulated gate bipolar transistor comprising: an electrothermal detection module configured to detect a junction temperature (e.g. paragraph [0006]); and a lifetime detection module, configured to detect a consumed lifetime of the insulated gate bipolar transistor (e.g. paragraph [0006]).
Thogersen et al. (US 2014/0125366) teaches a method for estimation of the end of lifetime for a power semiconductor device, comprising: establishing a temperature, and estimating a end of lifetime (e.g. figure 7, paragraph [0055]) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIDONG ZHANG/Examiner, Art Unit 2858